Wash, J,,
delivered the opinion of the Court.
This cause came by appeal from the decision of a Justice of the Peace into the Circuit Court, where, upon a trial de novo, the plaintiff had judgment for $8 22 l-2? to reverse which this writ of error is prosecuted. It is assigned for error that the Circuit Court refused to allow interest on an item, $11 60, in the plaintiff’s account,, to which he was entitled as fees for his attendance as a witness, in a suit wherein the defendant had been cast, and which he had forborne to collect on execution, at the special instance and request of the defendant. Upon the insulated point, whether on money so withheld, interest ought to be allowed, this Court can feel no doubt;, but in looking into the record, it is seen that there were mutual accounts between the parties, in which on both sides some items were allowed, and some rejected, without specifying what particular sums were so allowed and rejected; and the judgment of the Circuit Court, for aught appears to us, may be altogether just, although interest on the particular item complained of may have been disallowed.
It 'is, therefore, affirmed with costs.